DETAILED ACTION
1.	This Office Action is in response to Applicant’s Amendments and Remarks filed on 12/15/2020, which have been entered. Claims 1-3, 5-10, 17 are examined below. Claims 11-14 & 19-21 were previously withdrawn from consideration. Claims 4, 15-16, 18 have been canceled.

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . -- The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 12/15/2020 was filed after the mailing date of the Non-Final Rejection on 09/23/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS has been considered by the examiner. An initialed copy is attached.

Specification
4.	Applicant’s amendments to paragraphs [0009] and [0011] of the present specification are acknowledged and have been entered.

Claim Rejections - 35 USC § 103
5.	Claims 1-3, 5-10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Labeque et al. (US 2016/0102278 A1; an IDS reference).
As to independent claim 1, Labeque teaches a composition for use as a machine dishwashing detergent or additive (see para. 0005, 0082, 0122) comprising: from 20 to 80 wt% of a vinyl acetate-vinyl alcohol copolymer (see para. 0009, 0025, 0044: PVOH polymer includes copolymers having a distribution of vinyl alcohol monomer units and vinyl acetate monomer units; see para. 0037: the second PVOH copolymer is a partially or completely hydrolyzed PVOH copolymer present in an amount in a range of about 25 wt% to 90 wt%), where the vinyl acetate-vinyl alcohol copolymer comprises at least 85 mol% vinyl alcohol units and has a degree of hydrolysis of 95 to 99 mol% (see para. 0044: PVOH includes copolymers having a distribution of vinyl alcohol monomer units and vinyl acetate monomer units, depending on the degree of hydrolysis; see para. 0050: an intermediate cold or hot water soluble film can include intermediate partially-hydrolyzed PVOH: e.g. with degrees of hydrolysis of about 94% to about 98%; see para. 0051: degree of hydrolysis of the PVOH copolymers in a range of about 95% to about 99%); from 1 to 25 wt% of a polyhydric alcohol (see para. 0057: the plasticizer can include ethylene glycol, propylene glycol, etc. in an amount of about 10 to 40 wt%).
Labeque teaches at least two elements that correspond to a “first active agent” as defined in claim 1: [1] Labeque teaches other water soluble polymers for use in addition to the PVOH polymers [of the water-soluble film compositions], including polyacrylates, polyacrylic acids, polymethacrylates (see para. 0052, 0049). In this case, Labeque teaches that the water-soluble polymers (e.g. the PVOH resin blend alone or in combination with other water-soluble polymers) can be included in the film in an amount in a range of about 30 wt% to about 90 wt% (see para. 0053). [2] Labeque teaches that other suitable components for use in the detergent composition [in contact  (see para. 0126, 0096-0098). As to the claimed wt%, one of ordinary skill in the art could discover the optimum or workable ranges for the amount of first active agent in the composition based on routine experimentation and the disclosure of Labeque (see, for example, para. 0056: functional ingredients in amounts suitable for their intended purposes). Burden is shifted to the Applicant to provide evidence that the claimed ranges produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art.  See MPEP 2144.05.
Labeque fails to explicitly disclose that “the composition gradually dissolves and/or disperses over a plurality of wash programs in the machine dishwasher”, as required by amended claim 1. However, Labeque teaches a dishwashing composition (see para. 0005) comprising all of the claimed ingredients within the claimed proportions. Therefore, the composition of Labeque must have the ability to gradually dissolve and/or disperse over a plurality of wash programs, as in the case of the instant application. See MPEP 2112.01 II: A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present. If different results are achieved, it must be due to limitations that are not currently claimed.
Labeque fails to anticipate instant claim 1 because Labeque does not disclose the invention with sufficient specificity. There is some picking and choosing of claim 1’s “first active agents” from the list of additives taught by Labeque. However, given that Labeque discloses a vinyl acetate-vinyl alcohol copolymer mixed with other auxiliary (see para. 0049-0050, 0052, 0056, 0126), it would have been within the purview of a skilled artisan before the effective filing date of the claimed invention to optimize the combination of PVOH copolymer, polyhydric alcohol (e.g. plasticizer), and first active agent through routine experimentation for best results to obtain a mixture of the three claimed components in order to prepare a composition for use as a machine dishwashing detergent or additive (see para. 0005: dishwashing cleaning composition used to clean dishware). Thus, claim 1 is prima facie obvious over the disclosure of Labeque.
As to claim 2, Labeque teaches the composition according to claim 1, wherein the first active agent comprises a polymer comprising a monomer having at least one carboxylic acid group or a salt or ester thereof (see para. 0052: other water soluble polymers for use in addition to the PVOH polymers include polyacrylates, polyacrylic acids, polymethacrylates). Regarding “at least 25 mol% of the monomer”, a polyacrylic acid homopolymer (acrylic acid is a known carboxylic acid) would contain 100 mol% of monomers with carboxylic acid groups, thus Labeque teaches this claim 2 feature. 
As to claims 3 and 5, Labeque teaches the composition according to claim 1, wherein the polyhydric alcohol is glycerol (see para. 0057: glycerin is another term for glycerol); wherein the vinyl acetate-vinyl alcohol copolymer has an average molecular weight of 30,000 to 90,000 g/mol (see para. 0055: weight-average molecular weight of the second PVOH polymer can be in a range of about 30,000 to about 100,000).  
As to claim 6, Labeque teaches the composition according to claim 1 further comprising a second active agent selected from the group consisting of a surfactant, a bleach catalyst, an enzyme, a dye and a pigment (see para. 0056: the water-soluble film can contain other auxiliary agents and functional ingredients; see para. 0058, 0099, 0102-0109, 0122, 0124 for examples). 
As to claim 7, Labeque teaches the composition according to claim 1, further comprising a polyvinyl acetate (see para. 0052). As to the claimed 1 to 30 wt%, one of ordinary skill in the art could discover the optimum or workable ranges for the amount of polyvinyl acetate in the composition based on routine experimentation and the disclosure of Labeque (see para. 0053: the specific amounts can be selected in a particular embodiment based on an intended application of the water-soluble film to adjust film flexibility and to impart processing benefits in view of desired mechanical film properties). Burden is shifted to the Applicant to provide evidence that the claimed ranges produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art.  See MPEP 2144.05.
As to independent claim 8, Labeque teaches a composition for use as a machine dishwashing detergent or additive (see para. 0005, 0082, 0122) consisting essentially of: from 25 to 80 wt% of a vinyl acetate-vinyl alcohol copolymer comprising at least 85 mol% vinyl alcohol units and a degree of hydrolysis of 95 to 99 mol% (see para. 0009, 0025, 0044: PVOH polymer includes copolymers having a distribution of vinyl alcohol monomer units and vinyl acetate monomer units; see para. 0037: the second PVOH copolymer is a partially or completely hydrolyzed PVOH copolymer in an amount in a range of about 25 wt% to 90 wt%; para. 0050-0051: degree of hydrolysis), from 1 to 25 wt% of a polyhydric alcohol (see para. 0057: the plasticizer can include ethylene glycol, propylene glycol, etc. in an amount of about 10 to 40 wt%); optionally a polyvinyl acetate (see para. 0052); and optionally a colorant (see para. 0104). 
35 U.S.C. 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" has been construed as equivalent to "comprising." See MPEP 2111.03.
Labeque teaches at least two elements that correspond to a “first active agent com” as defined in claim 8: [1] Labeque teaches other water soluble polymers for use in addition to the PVOH polymers [of the water-soluble film compositions], including polyacrylates, polyacrylic acids, polymethacrylates (see para. 0052, 0049). In this case, Labeque teaches that the water-soluble polymers (e.g. the PVOH resin blend alone or in combination with other water-soluble polymers) can be included in the film in an amount in a range of about 30 wt% to about 90 wt% (see para. 0053). [2] Labeque teaches that other suitable components for use in the detergent composition [in contact with the water-soluble film] include cleaning polymers having anti-redeposition properties, e.g. acrylic acid containing polymers, alkoxylated polyalkylene-imines, etc. (see para. 0126, 0096-0098). As to the claimed wt%, one of ordinary skill in the art could discover the optimum or workable ranges for the amount of first active agent in the composition based on routine experimentation and the disclosure of Labeque (see, for example, para. 0056: functional ingredients in amounts suitable for their intended purposes). Burden is shifted to the Applicant to provide evidence that the claimed ranges produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art.  See MPEP 2144.05.
Labeque fails to explicitly disclose that “the composition gradually dissolves and/or disperses over a plurality of wash programs in the machine dishwasher”, as Labeque teaches a dishwashing composition (see para. 0005) comprising all of the claimed ingredients within the claimed proportions. Therefore, the composition of Labeque must have the ability to gradually dissolve and/or disperse over a plurality of wash programs, as in the case of the instant application. See MPEP 2112.01 II: A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present. If different results are achieved, it must be due to limitations that are not currently claimed.
Labeque fails to anticipate instant claim 8 because Labeque does not disclose the invention with sufficient specificity. There is some picking and choosing of claim 8’s “first active agents” from the list of additives taught by Labeque. However, given that Labeque discloses a vinyl acetate-vinyl alcohol copolymer mixed with other auxiliary agents and functional ingredients (see para. 0049-0050, 0052, 0056, 0126), it would have been within the purview of a skilled artisan before the effective filing date of the claimed invention to optimize the combination of PVOH copolymer, polyhydric alcohol (e.g. plasticizer), and first active agent through routine experimentation for best results to obtain a mixture of the three claimed components in order to prepare a composition for use as a machine dishwashing detergent or additive (see para. 0005: dishwashing cleaning composition used to clean dishware). Thus, claim 8 is prima facie obvious over the disclosure of Labeque.
As to claims 9-10, Labeque teaches the composition according to claim 1, which is in the form of an extrudate (see para. 0065: water-soluble film being formed by extrusion); a package containing the composition according to claim 1 (see para. 0002: packets made from water-soluble film are commonly used to package household care compositions; see also para. 0070-0082: article).
As to claim 17, Labeque teaches the composition according to claim 1, wherein the first active agent comprises a polymer comprising at least 25 mol% of a homopolymer or copolymer of (meth)acrylic acid or a salt thereof (see para. 0052: polyacrylates, polyacrylic acids, polymethacrylates).


Response to Arguments
6.	Applicant's arguments filed 12/15/2020 have been fully considered but they are not persuasive. 
	Applicant submits in the ¶ bridging pgs. 7-8 of their Remarks that there is a need for a composition that allows for automatic controlled release of an appropriate quantity of an active agent over a plurality of wash programs/cycles in a machine dishwasher, obviating the need for the user to add the composition to a dispenser at the start of every program and argues that the claimed invention provides a composition that gradually dissolves and/or disperses over a plurality of wash programs/cycles. 
However, the claims are drawn to a composition, not a method of machine dishwashing. Reciting properties of the composition within wash programs of a machine dishwasher is claiming properties of its intended use, not properties of the composition itself. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of composition that achieve the gradual dissolving/dispersing property? As an example of a composition detail that would correlate to a property of its use, IDS reference Kessler et al. (US 2009/0004234 A1) explains at para. [0065]: “In order to ensure such multiple dosing over a plurality of washing or cleaning processes, it has proven advantageous to use exclusively water-insoluble carrier materials.” As the instant claims are currently written, there is no requirement that the composition or its individual ingredients are water-insoluble, nor is there a recitation of carrier materials.
Applicant argues on pg. 8 of their Remarks that, in patentable contrast, the compositions described in Labeque are directed to fast dissolving films that achieve the opposite effect – i.e., these films do not gradually dissolve or last over a plurality of wash programs/cycles and cites para. [0004, 0035, 0051, 0131] discussing improved water solubility. Applicant argues that Labeque is completely silent on a composition that is able to survive multiple wash programs/cycles and necessarily cannot provide any guidance or motivation to modify the disclosed compositions in order to be longer-lasting rather than fast-dissolving. Applicant argues that a person of ordinary skill in the art would not have had a reasonable expectation of success in modifying the teachings of Labeque to yield the claimed invention as required by KSR to find obviousness.
However, Labeque teaches that the degree of hydrolysis (DH) of the PVOH copolymers are about 95% to about 99%, the exact range in the claims, and discloses that the DH of the PVOH can be chosen such that the water-solubility of the polymer is temperature dependent, and thus the solubility of a film made from the polymer, any compatibilizer polymer, and additional ingredients is also influenced (see para. 0051). composition specified within the instant claims that distinguish it from the compositions taught by Labeque. Furthermore, a prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. See MPEP 2141.02 and MPEP 2145 X.D.1.
	Applicant argues on pg. 9 of their Remarks that, for at least the reasons above, Labeque therefore does not teach, disclose or suggest all the claimed features of clarified independent claims 1 and 8, from which the remaining claims ultimately depend, and thus fails to render the claimed invention obvious.
	Contrary to Applicant’s arguments, Labeque does in fact teach, disclose and/or suggest all of the claimed composition features and supports a prima facie case of obviousness. Accordingly, for at least the reasons described above by the Examiner, the claim rejections are maintained.


Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342.  The examiner can normally be reached on Monday to Friday: 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATIE L. HAMMER/Primary Examiner
Art Unit 1761                                                                                                                                                                                                        March 4, 2021